Case 1:18-cv-10472-TLL-PTM ECF No. 61 filed 11/20/18   PageID.1021   Page 1 of 4




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

ADAM KANUSZEWSKI, et al,
    Plaintiffs,                               Case No.: 18-cv-10472

      v.                                     Hon. Thomas L. Ludington,
                                                District Court Judge
MICHIGAN DEPARTMENT OF
HEALTH AND HUMAN                              Hon. Patricia T. Morris,
SERVICES, et al,                                Magistrate Judge
    Defendants
                                    /

PHILIP L. ELLISON (P74117)              CHRISTOPHER L. KERR (P57131)
Outside Legal Counsel PLC               THOMAS S. MARKS (P69868)
Counsel for Plaintiffs                  Assistant Attorneys General
PO Box 107                              Michigan Dept of Attorney General
Hemlock, MI 48626                       Corporate Oversight Division
(989) 642-0055                          Attorneys for State Defendants
pellison@olcplc.com                     P.O. Box 30755
                                        Lansing, MI 48909
JEREMY C. KENNEDY (P64821)              (517) 373-1160
JEROLD LAX (P16470)
Pear Sperling Eggan & Daniels, PC       THOMAS F. CAVALIER (P34683)
Counsel for Michigan Neonatal           Office of the General Counsel
BioBank Inc and Dr. Antonio             Wayne State University
Yancey (Personal Capacity)              Counsel for Dr. Antonio Yancey
24 Frank Lloyd Wright Dr, #D2000        (Personal Capacity)
Ann Arbor, MI 48105                     656 W. Kirby, 4249 FAB
(734) 665-4441                          Detroit, MI 48202
jkennedy@psedlaw.com                    (313) 577-2268
jlax@psedlaw.com                        thomas.cavalier@wayne.edu


                    STIPULATION FOR ENTRY OF
                  ORDER TO FILE CORRECTED BRIEF
Case 1:18-cv-10472-TLL-PTM ECF No. 61 filed 11/20/18   PageID.1022   Page 2 of 4




      NOW COME Plaintiffs, by attorney Philip L. Ellison, and Defendants

Michigan Neonatal BioBank Inc and Dr. Antonio Yancey, by attorney Jeremy

C. Kennedy, and hereby stipulate to entry of the attached order.


Date: November 16, 2018             /s/ Philip L. Ellison
                                    Counsel for Plaintiffs


Date: November 16, 2018             /s/ Jeremy C. Kennedy
                                    Counsel for Michigan Neonatal BioBank
                                    Inc and Dr. Antonio Yancey
Case 1:18-cv-10472-TLL-PTM ECF No. 61 filed 11/20/18                 PageID.1023       Page 3 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ADAM KANUSZEWSKI, et al,
    Plaintiffs,                                               Case No.: 18-cv-10472

       v.                                                  Hon. Thomas L. Ludington

MICHIGAN DEPARTMENT OF HEALTH
AND HUMAN SERVICES, et al,
     Defendants
                                              /


    ORDER ACCEPTING STIPULATION IN PART AND DIRECTING PLAINTIFF
                       TO FILE A SUPPLEMENT

       On November 16, the parties submitted a stipulation to file a corrected brief. The

stipulation notes that the response brief [ECF No. 59] to the Biobank and Yancey Defendants’

“Motion for Costs and Attorney’s Fees Under Fed.R.Civ.P. 54” [ECF No. 55] incorrectly makes

reference to “State Defendants” rather than “Biobank Defendants.” The stipulation also notes that

this occurred in the document’s title and also in a few references in the body of the filing. The

stipulation provides for Plaintiff to file a corrected brief addressing those errors but keeping the

substance of the brief the same. It will be sufficient for Plaintiff to simply file a supplement

indicating by page number, paragraph and line where the errors occurred. There is no need to file

another brief.

       Accordingly, it is ORDERED that the Stipulation is ACCEPTED IN PART and Plaintiff

is DIRECTED to file the supplement by November 26, 2018.


                                                             s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge
Dated: November 20, 2018
Case 1:18-cv-10472-TLL-PTM ECF No. 61 filed 11/20/18                                 PageID.1024   Page 4 of 4




                                            PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon each attorney or party of record herein by electronic means or first
                   class U.S. mail on November 20, 2018.

                                                     s/Kelly Winslow
                                                     KELLY WINSLOW, Case Manager
